DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        ANDREW JEFF COFFEE,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                      Nos. 4D17-3536 & 4D17-3537

                           [ November 7, 2018 ]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Cynthia L. Cox, Judge; L.T. Case Nos.
312015CF001517A and 312015CF001441A.

  Carey Haughwout, Public Defender, and Narine Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   In this consolidated appeal we find no fundamental error based on the
prosecutor’s closing argument in appellant’s trial for attempted first degree
murder of a law enforcement deputy. We therefore affirm appellant’s
judgment of conviction. However, because the trial court erred by
imposing a public defender fee above the statutory minimum of $100
without making factual findings in support of the additional amount, we
reverse the public defender fee and remand for the trial court to reduce
the fee to $100 or hold a hearing. See Alexis v. State, 211 So. 3d 81 (Fla.
4th DCA 2017).

   Affirmed in part, Reversed in part, and Remanded.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.